Citation Nr: 1623898	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected rib fracture residuals.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of this hearing is of record.

As an additional matter, the Board notes the issue of entitlement to an increased rating for service-connected hearing loss has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at his March 2016 hearing that a withdrawal was requested regarding his claim for a compensable rating for service-connected rib fracture residuals.

2.  Service connection was previously denied for an acquired psychiatric disorder, including PTSD, by a May 2000 Board decision, and nothing reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

3.  The evidence received since the last prior denial of service connection for a psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  Generalized anxiety disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a compensable rating for service-connected rib fracture residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Generalized anxiety disorder was incurred in service..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rib Fracture Residuals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the March 2016 hearing that the Veteran withdrew his appellate claim of entitlement to a compensable rating for service-connected rib fracture residuals.  Transcript p.2.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

II.  Psychiatric Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection was originally denied for an acquired psychiatric disorder, including PTSD, by a December 1992 rating decision.  That denial was subsequently upheld by a May 2000 Board decision, and nothing reflects the Veteran appealed that decision to the Court.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the last prior denial via the May 2010 Board decision includes statements by and on behalf of the Veteran, his testimony at a June 1993 RO hearing, and various post-service medical records.  

In pertinent part, the Veteran indicated he had PTSD due to in-service stressors to include witnessing a friend, identified by name, who was killed in an engine room accident from a high pressure steam line while they were stationed aboard the USS Zellars.  However, an October 1997 letter from the United States Armed Services Center for Research of Unit Records (USASCRUR) furnished histories of the USS Zellars from 1967 to 1968.  USASCRUR was unable to locate a 1966 history.  The available histories are silent for a high-pressure steam line incident.  Similarly, USASCRUR indicated that available casualty files did not list the individual identified by the Veteran as deceased.  

The Veteran's service treatment records did not reflect any treatment for a psychiatric disorder while on active duty.  In pertinent part, he did not indicate any such problems on Reports of Medical History during his active service, to include one completed concurrent with his January 1968 release from active duty examination.  Further, his psychiatric condition was clinically evaluated as normal on these examinations to include his January 1968 release from active duty examination.  However, on a February 1969 Report of Medical History completed in conjunction with an annual examination for Reserve purposes he noted he had been treated for nervousness since August 1968 and was taking medication.

The Board also notes that the post-service medical records on file at the time of the May 2000 rating decision showed treatment for and diagnoses of various acquired psychiatric disorders to include dysthymic disorder with anxiety, PTSD, and generalized anxiety disorder.  

In the May 2000 decision, the Board denied service connection for PTSD, and an acquired psychiatric disorder other than PTSD.  The Board found, in pertinent part, that an acquired psychiatric disorder was not shown to have become manifested to a compensable degree within one year after separation from active service; that a December 1997 VA medical opinion that the Veteran's current anxiety disorder commenced during his active duty was based upon his unsubstantiated recitation of medical history; that the Veteran did not engage in combat; that his alleged in-service stressors had not been verified by official records or corroborated by service records or other credible evidence; and that the diagnosis of PTSD was not based on a confirmed stressor.

The evidence added to the record since the last prior denial via the May 2000 Board decision includes additional statements from the Veteran, additional post-service medical records, as well as his testimony at the March 2016 Board hearing.  In this case, the Board finds that through his statements, and particularly his March 2016 hearing testimony, the Veteran has provided additional details regarding the history of his psychiatric symptomatology and the circumstances of his military service that were not advanced at the time of the last prior denial.  Further, the additional information provided appears to go to the bases for the denial; and would appear to at least warrant a competent medical examination and opinion to resolve this case.  See Shade, supra.  Moreover, under the law the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accordance with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen a claim is presumed to be true without regard to other evidence of record.

The Board observes the Veteran continues to identify the purported stressor of his friend being injured in an engine room high-pressure steam line incident as a cause for his current acquired psychiatric disorder.  Although the October 1997 letter from USASCRUR stated this individual was not listed among the deceased on the casualty lists, the Veteran clarified at his March 2016 hearing he was not clear whether his friend was actually killed.  See Transcript pp. 3-4.  As such, it is not clear whether the October 1997 letter rebuts this purported stressor as it did not explicitly address whether such individual was listed as among the injured or wounded.  Regardless, for the reasons stated below the Board finds the Veteran is entitled to a grant of service connection for a generalized anxiety disorder; and he acknowledged at his hearing that a grant of service connection for any acquired psychiatric disorder would satisfy his appeal.  Transcript pp. 4-5.

As indicated above, a December 1997 VA examination diagnosed the Veteran with a generalized anxiety disorder, and the examiners opined that it would seem more likely than not that this disorder commenced during his military service as evidenced by his complaints of anxiety at that time and his visits, according to him, to the sick bay.  Granted, the May 2000 Board decision found this opinion was based upon his unsubstantiated recitation of medical history no such in-service treatment was demonstrated in the service treatment records.  However, this opinion is also consistent with the Veteran's account of developing recurrent symptomatology of anxiety during service.  The Board finds the Veteran's account on this matter, particularly in light of his March 2016 hearing testimony, to be credible.  Moreover, it is also consistent with the fact he noted nervousness and treatment for such since August 1968 on a February 1969 Report of Medical History.  Although he indicated this treatment officially began after his separation from active service in January 1968, the fact that it began less than a year later does end credibility to the account the symptoms themselves began during service.  

Similarly, the Board notes that the Veteran reported in-service stressors involving shelling to include his ship was off the coast of Vietnam; that he saw continuous shelling; and that he saw people or habitats being hit when he observed the shelling.  However, the evidence of record, to include service personnel records, does not demonstrate his ship, the USS Zellars, ever had service off the coast of Vietnam.  There is also no indication it engaged in operations where people were actually shelled.  Nevertheless, as noted in a June 1993 Hearing Officer's Decision, it would be expected that a person stationed on a destroyer would undergo gunfire support training as part of routine training.  In addition, the Veteran has reported that he had anxiety due to fear the ship would sink.  

The Board also notes the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a generalized anxiety disorder as a result of his active service.  Therefore, service connection is warranted for this disability.



ORDER

The appellate claim of entitlement to a compensable rating for service-connected rib fracture residuals is dismissed.

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for a generalized anxiety disorder is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


